DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to a Request for Continued Examination filed on April 28, 2021 regarding Application No. 15/663,197.  Applicants amended claims 1, 3, 6, 11, and 16.   Claim 9 is withdrawn as being drawn to a non-elected species.  Claims 1-20 are pending.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on April 28, 2021 has been entered.


Election/Restrictions
Applicants’ election without traverse of Species C (FIG. 12) including claims 1-8 and 10-20 in the reply filed on March 19, 2020 is acknowledged.

Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on March 19, 2020.


Priority
Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of the KR 10-2016-0152194 application filed in Korea on November 15, 2016 has been filed.


Response to Arguments
Applicants’ arguments filed on April 28, 2021 have been fully considered but they are moot in view of new grounds of rejection or they are not persuasive.

In response to Applicants’ arguments regarding newly amended independent claim 11, Huang, “the row and column electrodes do not directly contact one another”, and dependent claims 12-15 (Remarks, pp. 14, 17, and 18), the Office respectfully submits that the related claimed features of newly amended independent claim 11 are taught by Huang, as discussed in the rejections below.

In response to Applicants’ arguments regarding newly amended independent claim 16, Huang, Kawakami, and Hsu, “a first touch pattern, an insulating layer, and a second touch pattern are disposed in one groove with the insulating layer being disposed between the first touch pattern and the second touch pattern”, and dependent claims 17-20 (Remarks, pp. 15-17), the Office respectfully disagrees and submits that the related claimed features are taught and/or suggested by the cited references.  More specifically, at least figures 4 and 12 and paragraphs [0036], [0037], and [0054] of Huang teach a first diamond shaped column touch sensor electrode pattern, an insulating layer, and a second diamond shaped row touch sensor electrode pattern for capacitive touch sensing and at least figures 3 and 6 and paragraphs [0008], [0019], [0031], and [0035] of Hsu teach metal mesh touch patterns 40 formed in a second groove 23 for capacitive touch sensing.  Thus, the combination of Huang and Hsu teach and/or suggest “forming a first touch pattern in the second groove, the first touch pattern extending in a first direction; forming an insulating layer in the second groove and on the first touch pattern; and forming a second touch pattern in the second groove such that the insulating layer is disposed between the second touch pattern and the first touch pattern, the second touch pattern extending in a second direction crossing the first direction”.

For the reasons discussed above and in the rejections below, pending claims 1-20 are not allowable.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims the Office presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Office to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8, 10-12, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in US 2015/0055057 A1 (hereinafter Huang) in view of Kawakami in US 2009/0027773 A1 (hereinafter Kawakami), in further view of Hsu et al. in US 2015/0277622 A1 (hereinafter Hsu), and in further view of Schwartz et al. in US 2017/0220182 A1 (hereinafter Schwartz).

Regarding claim 1, Huang (FIGs. 1, 3-5, 8, 12, and 14) teaches:
A display apparatus (FIG. 1 and [0030], see also FIGs. 4, 5, 8 and 14, [0021], and [0027]) comprising: 
a display panel comprising pixels configured to display an image (a display panel 26 comprising pixels 36 configured to display an image; FIG. 1, [0030], and [0031], see also FIGs. 4, 5, 8,  and 14); 
a touch sensing structure configured to sense a position of a touch interaction of an object with the display apparatus, a surface of the object comprising a pattern of ridges (a touch sensing structure (Patterned ITO) configured to sense a position of a touch interaction of a finger object with the display apparatus, a surface of the finger object comprising a pattern of ridges related to a fingerprint; see FIGs. 1, 4, 5, 8, 12, and 14, [0036], [0037], [0054], and [0055]); and 
a window member disposed on the touch sensing structure, the touch sensing structure being disposed between the window member and the display panel (a window member (Glass, Patterned ITO, Glass, and Wire Grid Polarizer) disposed on the touch sensing structure (Patterned ITO) – i.e., Glass above Patterned ITO of window member disposed on the Patterned ITO, the touch sensing structure (Patterned ITO) being disposed between the window member (Glass, Patterned ITO, Glass, and Wire Grid Polarizer) and the display panel (Color Filter, Continuous ITO Layer, Liquid Crystal, TFT Backplane, Polarizer, and Backlight) – i.e., Patterned ITO being disposed between the Glass above Patterned ITO of the window member and the display panel; FIG. 8, see also FIGs. 4, 5, 12, and 14)), 
wherein the window member (Glass, Patterned ITO, Glass, and WGP window member; FIG. 8, see also FIGs. 4, 5, and 14) comprises:
a window substrate (Patterned ITO, Glass between Patterned ITO and Wire Grid Polarizer, and Wire Grid Polarizer; FIG. 8, see also FIGs. 4, 5, and 14) comprising: 
a first surface (a first surface (surface of WGP farther away from the Glass window substrate between Patterned ITO and WGP); FIG. 8, see also FIGs. 4, 5, and 14); and 
a second surface facing the first surface (a second surface (surface of Patterned ITO farther away from the Glass window substrate between Patterned ITO and WGP) facing the first surface (surface of WGP farther away from the Glass window substrate between Patterned ITO and WGP); FIG. 8, see also FIGs. 4, 5, and 14); 
polarization patterns (polarization patterns of a wire grid polarizer; FIG. 3, FIG. 8, WGP, [0035], and [0041], see also FIGs. 4, 5, and 14); and 
touch patterns (diamond shaped touch sensor electrode patterns; see FIG. 12, [0036], [0054], and [0055], see also FIGs. 4, 5, 8, and 14).  
	However, it is noted that Huang does not teach:
the first surface comprising a first groove defined therein; and
the polarization patterns disposed in the first groove.
Kawakami (FIGs. 1A and 1B) teaches:
a first surface comprising a first groove defined therein (a first surface 15 comprising a first groove 11 defined therein; FIGs. 1A and 1B and [0035]); and
polarization patterns disposed in the first groove (polarization patterns 20 disposed in the first groove 11; FIGs. 1A and 1B and [0035]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display apparatus taught by Huang to include: a first surface comprising a first groove defined therein; and polarization patterns disposed in the first groove, as taught by Kawakami, in order to obtain the benefit of improving the transmittance and contrast of a wire grid polarizer (Kawakami: [0014]).
	However, it is noted that Huang as modified by Kawakami does not teach:
the second surface comprising a second groove defined therein; and 
the touch patterns disposed in the second groove.
	Hsu (FIGs. 3 and 6) teaches:
a second surface comprising a second groove defined therein (a second surface 21 comprising a second groove 23 defined therein; FIG. 3, 23 and [0031], see also FIG. 6); and
touch patterns disposed in the second groove (touch patterns 40 disposed in the second groove 23; FIG. 3, 23, FIG. 6, 40, [0008], [0031], and [0035], see also FIG. 1, [0019], and [0027]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display apparatus taught by Huang as modified by Kawakami to include: a second surface comprising a second groove defined therein; and first electrodes disposed in the second groove, as taught by Hsu, in order to obtain the benefit of “reduc[ing] the visibility of the metal conductor layers in… [a] sensing circuit structure, preventing the human eye from distinguishing the sensing circuit from the outer appearance of the sensing circuit structure.”  (Hsu: [0007]).
	However, it is noted that Huang as modified by Kawakami and Hsu does not teach:
the touch patterns being configured to sense the pattern of ridges,
wherein, in a direction perpendicular to the first surface, the touch sensing structure is disposed between the touch patterns and the display panel, and 
wherein, in a plan view, the touch sensing structure overlaps with the touch patterns.
	Schwartz (FIGs. 2B-7) teaches:
touch electrodes being configured to sense a pattern of ridges (touch electrodes of fingerprint sensor array 605b being configured to sense a pattern of ridges; see FIG. 6A, [0053], and [0063], see also FIGs. 2B-5B, 6B, and 7),
wherein, in a direction perpendicular to a first surface, a touch sensing structure is disposed between the touch electrodes and a display panel (wherein, in a direction perpendicular to a first cover glass 509 surface, a touch sensing structure 505a is disposed between touch electrodes, i.e., touch electrodes of a fingerprint sensor array of fingerprint sensor 505b, and a display panel 503; FIGs. 5A and 6A, [0047], and [0053]), and 
wherein, in a plan view, the touch sensing structure overlaps with the touch electrodes (wherein, in a plan view, the touch sensing structure 505a overlaps with the touch electrodes, i.e., touch electrodes of a fingerprint sensor array of fingerprint sensor 505b; FIGs. 5A, 5B, and 6A, [0047], and [0053], see also FIGs. 6B and 7).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display apparatus taught by Huang as modified by Kawakami and Hsu to include: the features taught by Schwartz, in order to obtain the benefit of providing fingerprint sensing.  (Schwartz: see [0002]).
	Thus, Huang as modified above teaches: the claimed features.

Regarding claim 2, Huang as modified by Kawakami, Hsu, and Schwartz teaches:
The display apparatus of claim 1.  
	However, it is noted that Huang as modified by Kawakami does not teach:
wherein: 
a height of the touch patterns is smaller than a depth of the second groove; and 
the window member further comprises a filling agent disposed in the second groove to seal the touch patterns.
	Hsu (FIGs. 3, 6, and 7) teaches:
wherein: 
a height of touch patterns is smaller than a depth of a second groove (a height H of touch patterns 40 is smaller than a depth of a second groove 23; FIG. 3, 23, FIG. 6, 40, [0019], [0031], and [0036]); and 
a window member further comprises a filling agent disposed in the second groove to seal the touch patterns (a window member further comprises a dark metal filling agent disposed in the second groove 23 to seal the touch patterns 40; FIG. 3, 23, FIG. 7, 40 and 41, [0019], [0031], and [0038]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display apparatus taught by Huang as modified by Kawakami to include: a height of touch patterns is smaller than a depth of a second groove; and a window member further comprises a filling agent disposed in the second groove to seal the touch patterns, as taught by Hsu, in order to obtain the benefit of reducing visibility of touch patterns (Hsu: [0028] and [0038]).

Regarding claim 3, Huang as modified by Kawakami, Hsu, and Schwartz teaches:
The display apparatus of claim 1.  
	Huang (FIG. 3) teaches:
wherein, in the plan view, polarization patterns extend in a first direction and are spaced apart from each other in a second direction crossing the first direction (wherein, in a plan view, polarization patterns extend in a first y-axis direction and are spaced apart from each other in a second x-axis direction crossing the first y-axis direction; FIG. 3 and [0035]).

	Regarding claim 4, Huang as modified by Kawakami, Hsu, and Schwartz teaches:
The display apparatus of claim 1.
	Huang (FIG. 3) teaches:
 wherein the polarization patterns comprise: 
at least one of a silver nanowire (AgNVV), a carbon nanotube (CNT), a graphene, and a liquid crystal (this limitation is not treated on the merits since the claim recites alternative features that is/are taught by the cited reference); or 
at least one of aluminum (Al), chromium (Cr), gold (Au), silver (Ag), copper (Cu), nickel (Ni), iron (Fe), tungsten (V), cobalt (Co), and molybdenum (Mo) (wherein polarization patterns comprise aluminum (Al), gold (Au), silver (Ag), or nickel (Ni); FIG. 3 and [0035]).  

	Regarding claim 8, Huang as modified by Kawakami, Hsu, and Schwartz teaches:
The display apparatus of claim 1.  
	Huang (FIGs. 1, 8, and 14) teaches:
wherein a first surface is further from a display panel than a second surface (wherein a first surface (surface of Wire Grid Polarizer farther away from the Glass window substrate between Patterned ITO and Wire Grid Polarizer) is further from display panel 26 than a second surface (surface of Patterned ITO farther away from the Glass window substrate between Patterned ITO and Wire Grid Polarizer when switched with one another); FIGs. 1, 8, and 14 and [0057] (“the positions of the patterned Ito with the wire grid polarizer may be switched… where the patterned ITO would be the closest to the display and the wire grid polarizer would be the closest to the viewer”)).

	Regarding claim 10, Huang as modified by Kawakami, Hsu, and Schwartz teaches:
The display apparatus of claim 1.  
	Huang (FIGs. 4, 5, 8, and 14) teaches:
wherein: 
a touch sensing structure comprises a plurality of electrodes configured to sense a position of a touch interaction (a touch sensing structure (Patterned ITO) comprises a plurality of electrodes configured to sense a position of a touch interaction of a finger object with a display apparatus; FIGs. 1, 4, 5, 8, 12, and 14, [0036],[0037], [0054], and [0055]); and
a touch pattern among touch patterns (a diamond shaped touch sensor electrode pattern among diamond shaped touch sensor electrode patterns; see FIG. 12, [0036], [0054], and [0055], see also FIGs. 4, 5, 8, and 14).
	However, it is noted that Huang as modified by Kawakami and Hsu, as particularly cited, does not teach:
a size of a touch pattern among the touch patterns is smaller than a corresponding size of an electrode among the electrodes.
	Schwartz (FIGs. 5A-7) teaches:
a size of a touch electrode among touch electrodes is smaller than a corresponding size of an electrode among electrodes (a size of a touch electrode of fingerprint sensor array 605b among touch electrodes of fingerprint sensor array 605b is smaller than a corresponding size of an electrode of touch sensor array 605a among electrodes of touch sensor array 605a; FIG. 6A, [0053], and [0054], see also FIGs. 5A, 5B, 6B, and 7).
	Thus, Huang as modified by Kawakami, Hsu, and Schwartz teaches:
a size of a touch pattern among the touch patterns is smaller than a corresponding size of an electrode among the electrodes (touch pattern(s) taught by Huang combined with the size of touch electrode(s) taught by Schwartz – i.e., a size of a diamond-shaped touch sensor electrode pattern among diamond shaped touch electrode patterns in a fingerprint sensing area is smaller than a corresponding size of a diamond shaped touch sensor electrode among diamond shaped touch sensor electrodes in a touch sensing area).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display apparatus taught by Huang as modified by Kawakami and Hsu to include: the features taught by Schwartz, in order to obtain the benefit of providing fingerprint sensing.  (Schwartz: see [0002]).

Regarding claim 11, Huang (FIGs. 1, 3-5, 8, 12, and 14) teaches:
A display apparatus (FIG. 1 and [0030], see also FIGs. 4, 5, 8 and 14, [0021], and [0027]) comprising: 
a display panel comprising pixels configured to display an image (a display panel 26 comprising pixels 36 configured to display an image; FIG. 1, [0030], and [0031], see also FIGs. 4, 5, 8,  and 14);
a window member disposed on the display panel (a window member (Glass, Patterned ITO, Glass, and Wire Grid Polarizer) disposed on the display panel (Color Filter, Continuous ITO Layer, Liquid Crystal, TFT Backplane, Polarizer, and Backlight); FIG. 8, see also FIGs. 4, 5, and 14), and 
touch sensing structure disposed between the window member and the display panel, and configured to sense a position of a touch interaction of an object with the display apparatus, a surface of the object comprising a pattern of ridges (touch sensing structure (Patterned ITO) disposed between the window member (Glass, Patterned ITO, Glass, and Wire Grid Polarizer) and the display panel (Color Filter, Continuous ITO Layer, Liquid Crystal, TFT Backplane, Polarizer, and Backlight), and configured to sense a position of a touch interaction of a finger object with the display apparatus, a surface of the finger object comprising a pattern of ridges related to a fingerprint; FIG. 8, see also FIGs. 4, 5, 12, and 14, [0036], [0037], [0041], [0054], and [0055]),
wherein the window member (Glass, Patterned ITO, Glass, and WGP window member; FIG. 8, see also FIGs. 4, 5, and 14) comprises: 
a window substrate (Patterned ITO, Glass between Patterned ITO and Wire Grid Polarizer, and Wire Grid Polarizer; FIG. 8, see also FIGs. 4, 5, and 14) comprising: 
a first surface (a first surface (surface of WGP farther away from the Glass window substrate between Patterned ITO and WGP); FIG. 8, see also FIGs. 4, 5, and 14); and 
a second surface facing the first surface (a second surface (surface of Patterned ITO farther away from the Glass window substrate between Patterned ITO and WGP) facing the first surface (surface of WGP farther away from the Glass window substrate between Patterned ITO and WGP); FIG. 8, see also FIGs. 4, 5, and 14); 
polarization patterns (polarization patterns of a wire grid polarizer; FIG. 3, FIG. 8, WGP, [0035], and [0041], see also FIGs. 4, 5, and 14);
first electrodes (Col 1-Col 4 touch sensor electrodes; see FIG. 12, [0036], [0054], and [0055], see also FIGs. 4, 5, 8, and 14), the first electrodes extending in a first direction (the Col 1-Col 4 touch sensor electrodes extending in a first y-axis direction; see FIG. 12); and 
second electrodes disposed on the second surface and the first(bridge electrodes connecting Col 1-Col 4 touch sensor electrodes disposed on the second surface (surface of Patterned ITO farther away from the Glass window substrate between Patterned ITO and WGP); see FIG. 12, [0036], [0054], and [0055], see also FIGs. 4, 5, 8, and 14), the second electrodes extending in a second direction crossing the first direction (the bridge electrodes connecting Col 1-Col 4 touch sensor electrodes extending in a second x-axis direction crossing the first y-axis direction; see FIG. 12), the second electrodes being connected to and directly contacting the first electrodes (the .  
	However, it is noted that Huang does not teach:
 		the first surface comprising first grooves defined therein; and
the polarization patterns disposed in the first grooves.
	Kawakami (FIGs. 1A and 1B) teaches:
a first surface comprising first grooves defined therein (a first surface 15 comprising first grooves 11 defined therein; FIGs. 1A and 1B and [0035]); and
polarization patterns disposed in the first grooves (polarization patterns 20 disposed in the first grooves 11; FIGs. 1A and 1B and [0035]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display apparatus taught by Huang to include: a first surface comprising first grooves defined therein; and polarization patterns disposed in the first grooves, as taught by Kawakami, in order to obtain the benefit of improving the transmittance and contrast of a wire grid polarizer (Kawakami: [0014]).
	However, it is noted that Huang as modified by Kawakami does not teach:
the second surface comprising second groves defined therein; and
the first electrodes disposed in the second grooves.
	Hsu (FIGs. 3 and 6) teaches:
a second surface comprising second groves defined therein (a second surface 21 comprising second grooves 23 defined therein; FIG. 3, 23 and [0031], see also FIG. 6); and
 disposed in the second grooves (first electrodes disposed in the second grooves 23; FIG. 3, 23, FIG. 6, 40, [0019], and [0035]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display apparatus taught by Huang as modified by Kawakami to include: a second surface comprising second groves defined therein; and first electrodes disposed in the second grooves, as taught by Hsu, in order to obtain the benefit of “reduc[ing] the visibility of the metal conductor layers in… [a] sensing circuit structure, preventing the human eye from distinguishing the sensing circuit from the outer appearance of the sensing circuit structure.”  (Hsu: [0007]).
	However, it is noted that Huang as modified by Kawakami and Hsu does not teach:
wherein the first electrodes and the second electrodes sense the pattern of ridges, and 
wherein, in a plan view, the touch sensing structure overlaps with the first electrodes and the second electrodes.
	Schwartz (FIGs. 2B-7) teaches:
wherein first electrodes and second electrodes sense a pattern of ridges (wherein first column sensor electrodes and second row sensor electrodes sense a pattern of ridges; see FIG. 6A, [0053], and [0063], see also FIGs. 2B-5B, 6B, and 7), and 
wherein, in a plan view, a touch sensing structure overlaps with the first electrodes and the second electrodes (wherein, in a plan view, a touch sensing structure 505a overlaps with the first electrodes and the second electrodes, i.e., first column sensor electrodes and second row sensor electrodes of a fingerprint sensor array of fingerprint sensor 505b; FIGs. 5A, 5B, and 6A, [0047], and [0053], see also FIGs. 6B and 7).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display apparatus taught by Huang as modified by Kawakami and Hsu to include: the features taught by Schwartz, in order to obtain the benefit of providing fingerprint sensing.  (Schwartz: see [0002]).
Thus, Huang as modified above teaches: the claimed features.

	Regarding claim 12, Huang as modified by Kawakami, Hsu, and Schwartz teaches:
The display apparatus of claim 11.  
	Huang (FIG. 12) teaches:
a first direction and a second direction (Col 1-Col 4 touch sensor electrodes extending in a first y-axis direction and Row 1-Row 4 touch sensor electrodes extending in a second x-axis direction; see FIG. 12).
However, it is noted that Huang as modified by Kawakami does not teach:
wherein: 
the second grooves extend in the first direction and are spaced apart from each other in the second direction.
	Hsu (FIGs. 3 and 6) teaches:
wherein: 
second grooves are spaced apart from each other in a second direction (second grooves 23 are spaced apart from each other in a second x-axis direction; FIG. 3, 23, see also FIG. 6).
	Thus, Huang as modified by Kawakami and Hsu teaches:
the second grooves extend in the first direction (the plurality of second grooves taught by Hsu as applied to the first direction taught by Huang).
Huang as modified by Kawakami to include: wherein: second grooves are spaced apart from each other in a second direction, as taught by Hsu, in order to obtain the benefit of “reduc[ing] the visibility of the metal conductor layers in… [a] sensing circuit structure, preventing the human eye from distinguishing the sensing circuit from the outer appearance of the sensing circuit structure.”  (Hsu: [0007]).

	Regarding claim 14, Huang as modified by Kawakami, Hsu, and Schwartz teaches:
The display apparatus of claim 11.  
	Huang (FIG. 3) teaches:
wherein polarization patterns comprise: 
at least one of a silver nanowire (AgNW), a carbon nanotube (CNT), a graphene, and a liquid crystal (this limitation is not treated on the merits since the claim recites alternative features that is/are taught by the cited reference); or 
at least one of aluminum (Al), chromium (Cr), gold (Au), silver (Ag), copper (Cu), nickel (Ni), iron (Fe), tungsten (V), cobalt (Co), and molybdenum (Mo) (wherein polarization patterns comprise aluminum (Al), gold (Au), silver (Ag), or nickel (Ni); FIG. 3 and [0035]).

	Regarding claim 16, this claim is rejected under similar rationale as claim 11 above.  Thus, Huang as modified by Kawakami, Hsu, and Schwartz teaches:
A method of manufacturing a display apparatus, comprising: 
forming a display panel; 
forming a window member;
forming a touch sensing structure configured to sense a position of a touch interaction of an object with the display apparatus, a surface of the object comprising a pattern of ridges; 
wherein forming the window member comprises: 
forming a first groove in a first surface of a window substrate; 
forming polarization patterns in the first groove; 
forming a second groove in a second surface of the window substrate, the second surface facing the first surface. 
	The motivations to combine the references are the same as discussed in claim 11 above.
	Huang as modified by Kawakami, Hsu, and Schwartz further teaches:
attaching the window member to the touch sensing structure (Huang: attaching window member (Glass, Patterned ITO, Glass, and Wire Grid Polarizer) to touch sensing structure (Patterned ITO); FIG. 8, see also FIGs. 4, 5, 12, and 14, [0036], [0037], [0041], [0054], and [0055]); and
attaching the touch sensing structure to the display panel (Huang: attaching the touch sensing structure (Patterned ITO) to display panel (Color Filter, Continuous ITO Layer, Liquid Crystal, TFT Backplane, Polarizer, and Backlight); FIG. 8, see also FIGs. 4, 5, and 14),
forming a first touch pattern in the second groove, the first touch pattern extending in a first direction (Huang: forming a first diamond shaped column touch sensor electrode pattern, the first diamond shaped column touch sensor electrode pattern extending in a first y-axis direction; see FIG. 12, [0036], [0037], [0054], and [0055], see also FIGs. 4, 5, 8, and 14; Hsu: ; 
forming an insulating layer in the second groove and on the first touch pattern (Huang: forming an insulating layer on the first diamond shaped column touch sensor electrode pattern; see FIGs. 4 and 12, [0036], [0037], and [0054] – i.e., an insulating layer between two conductive ITO layers in FIG. 4, where the conductive layers include diamond shaped touch sensor electrode patterns as shown in FIG. 12; Hsu: forming touch patterns 40 in a second groove 23; FIGs. 3 and 6, [0008], [0031], and [0035], see also FIG. 1, [0019],  and [0027]); and
forming a second touch pattern in the second groove such that the insulating layer is disposed between the second touch pattern and the first touch pattern, the second touch pattern extending in a second direction crossing the first direction (Huang: forming a second diamond shaped row touch sensor electrode pattern such that the insulating layer is disposed between the second diamond shaped row touch sensor electrode pattern and the first diamond shaped column touch sensor electrode pattern, the second diamond shaped row touch sensor electrode pattern extending in a second x-axis direction crossing the first y-axis direction; see FIGs. 4 and 12, [0036], [0037], and [0054] – i.e., the insulating layer between two conductive ITO layers in FIG. 4, where the conductive layers include diamond shaped touch sensor electrode patterns as shown in FIG. 12; Hsu:  forming touch patterns 40 in a second groove 23; FIGs. 3 and 6, [0008], [0031], and [0035], see also FIG. 1, [0019], and [0027]),
wherein the first touch pattern and the second touch pattern sense the pattern of ridges (Huang: the first diamond shaped column touch sensor electrode pattern and the second  diamond shaped row touch sensor electrode pattern; see FIGs. 4 and 12, [0036], [0037], and [0054]; Hsu: touch sensor patterns 40 in a second groove 23; FIGs. 3 and 6, [0008], [0031], and Schwartz: first column sensor electrodes and second row sensor electrodes sense a pattern of ridges; see FIG. 6A, [0053], and [0063], see also FIGs. 2B-5B, 6B, and 7), and
wherein, in a plan view, the touch sensing structure overlaps with the first touch pattern and the second touch pattern (Huang: touch sensing structure (Patterned ITO) and the first diamond shaped column touch sensor electrode pattern and the second diamond shaped row touch sensor electrode pattern; FIGs. 1, 4, 5, 8, 12 and 14, [0036], [0037], [0054], and [0055]; Hsu: touch sensor patterns 40 in a second groove 23; FIGs. 3 and 6, [0008], [0031], and [0035], see also FIG. 1, [0019], and [0027]; Schwartz: in a plan view, a touch sensing structure 505a overlaps with first touch electrodes and second touch electrodes, i.e., first column sensor electrodes and second row sensor electrodes of a fingerprint sensor array of fingerprint sensor 505b; FIGs. 5A, 5B, and 6A, [0047], and [0053], see also FIGs. 6B and 7).
	The motivations to combine the references are the same as discussed in claim 11 above.
	Thus, Huang as modified above teaches: the claimed features.
 
	Regarding claim 17, Huang as modified by Kawakami, Hsu, and Schwartz teaches:
The method of claim 16.  
	However, it is noted that Huang does not teach:
wherein forming the first groove in the first surface of the window substrate comprises: 
coating a first resin on the first surface of the window substrate; 
patterning the first resin to form a patterned first resin, the patterned first resin comprising a concave-convex portion; and 
etching the window substrate comprising the patterned first resin.
	Kawakami (FIGs. 1A and 2B-E) teaches:
wherein forming a first groove in a first surface of a window substrate comprises (wherein forming a first groove 11 in a first surface 15 of a window substrate 10 comprises; FIGs. 1A and 2B-E, [0034], [0042], and [0043]): 
coating a first resin on the first surface of the window substrate (coating a first resin 60 on the first surface 15 of the window substrate 10; FIGs. 1A and 2B and [0042]); 
patterning the first resin to form a patterned first resin, the patterned first resin comprising a concave-convex portion (patterning the first resin 60 to form a patterned first resin, the patterned first resin comprising a concave-convex portion; FIGs. 2C-D and [0042]); and 
etching the window substrate comprising the patterned first resin (etching the window substrate 10 comprising the patterned first resin; FIG. 2E and [0043]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include: wherein forming a first groove in a first surface of a window substrate comprises: coating a first resin on the first surface of the window substrate; patterning the first resin to form a patterned first resin, the patterned first resin comprising a concave-convex portion; and etching the window substrate comprising the patterned first resin, as taught by Kawakami, in order to obtain the benefit of manufacturing an wire grid polarizer with improved transmittance and contrast (Kawakami: [0014]).

	Regarding claim 18, Huang as modified by Kawakami, Hsu, and Schwartz teaches:
The method of claim 17.  
	However, it is noted that Huang does not teach:
wherein etching the window substrate comprising the patterned first resin comprises a dry etch process.
	Kawakami (FIG. 2E) teaches:
wherein etching a window substrate comprising patterned first resin comprises a dry etch process (wherein etching a window substrate 10 comprising patterned first resin comprises an anisotropic dry etch process; FIG. 2E and [0043]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include: wherein etching a window substrate comprising patterned first resin comprises a dry etch process, as taught by Kawakami, in order to obtain the benefit of manufacturing an wire grid polarizer with improved transmittance and contrast (Kawakami: [0014]).

Regarding claim 19, Huang as modified by Kawakami, Hsu, and Schwartz teaches:
The method of claim 16.  
	However, it is noted that Huang does not teach:
wherein forming the second groove in the second surface of the window substrate comprises: 
coating a second resin on the second surface of the window substrate.
Hsu (FIG. 3) teaches:
wherein forming a second groove in a second surface of a window substrate comprises (wherein forming a second groove 23 in a second surface 21 of a window substrate 20 comprises; FIG. 3 and [0031]): 
coating a second resin on the second surface of the window substrate ([0031] (“grooves 23 of the transparent substrate 20 can be formed by: coating a UV curable resin layer on the transparent substrate 20 (glass or acrylic plate or any other transparent film)”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include: wherein forming a second groove in a second surface of a window substrate comprises: coating a second resin on the second surface of the window substrate, as taught by Hsu, in order to obtain the benefit of “provid[ing] a sensing circuit structure and its manufacturing method, which reduces the visibility of the metal conductor layers in the sensing circuit structure, preventing the human eye from distinguishing the sensing circuit from the outer appearance of the sensing circuit structure.”  (Hsu: [0007]).
However, it is noted that Huang also does not teach:
patterning the second resin to form a patterned second resin, the patterned second resin comprising a concave-convex portion; and 
etching the window substrate comprising the patterned second resin.
	Hsu teaches:
		forming a second groove in a second surface of a window substrate,
as discussed above, and discloses: “The grooves 23 of the transparent substrate 20 can be formed by: coating a UV curable resin layer on the transparent substrate 20 (glass or acrylic plate or any other transparent film), and then using a tooling for compression molding to make the desired grooves 23 in the coated UV curable resin layer, and then curing the shaped UV curable resin layer.  Because this groove-forming technique is of the known art and has been disclosed in prior art patents, it is not necessary to describe this technique further in detail.”  ([0031]).
Kawakami (Figs. 1A and 2B-E) teaches:
wherein forming a groove in a surface of a window substrate comprises (wherein forming a groove 11 in a surface 15 of a window substrate 10 comprises; FIGs. 1A and 2B-E, [0034], [0042], and [0043]): 
patterning a resin to form a patterned resin, the patterned resin comprising a concave-convex portion (patterning resin 60 to form a patterned resin, the patterned resin comprising concave-convex portion; FIGs. 2C-D and [0042]); and 
etching the window substrate comprising the patterned resin (etching the window substrate 10 comprising the patterned resin; FIG. 2E and [0043]).
Thus, Huang as modified by Kawakami and Hsu teaches:
patterning the second resin to form a patterned second resin, the patterned second resin comprising a concave-convex portion (patterning a resin as taught by Kawakami combined with the second resin taught by Hsu); and 
etching the window substrate comprising the patterned second resin (etching the window substrate taught by Kawakami combined with the second resin taught by Hsu).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include: wherein forming a groove in a surface of a window substrate comprises: patterning a resin to form a patterned resin, the patterned resin comprising a concave-convex portion; and etching the window substrate comprising the patterned resin, as taught by Kawakami, in order to obtain the benefit of manufacturing a window substrate with a groove formed therein.

Regarding claim 20, Huang as modified by Kawakami, Hsu, and Schwartz teaches:
The method of claim 19.   
	However, it is noted that Huang does not teach:
wherein etching the window substrate comprising the patterned second resin comprises a dry etch process.
	Hsu teaches:
		forming a second groove in a second surface of a window substrate,
as discussed in claim 19 above, and discloses: “The grooves 23 of the transparent substrate 20 can be formed by: coating a UV curable resin layer on the transparent substrate 20 (glass or acrylic plate or any other transparent film), and then using a tooling for compression molding to make the desired grooves 23 in the coated UV curable resin layer, and then curing the shaped UV curable resin layer.  Because this groove-forming technique is of the known art and has been disclosed in prior art patents, it is not necessary to describe this technique further in detail.”  ([0031]).  
Kawakami (FIG. 2E) teaches:
wherein etching a window substrate comprising patterned resin comprises a dry etch process (wherein etching a window substrate 10 comprising patterned resin comprises an anisotropic dry etch process; FIG. 2E and [0043]).
	Thus, Huang as modified by Kawakami and Hsu teaches:
wherein etching the window substrate comprising the patterned second resin comprises a dry etch process (etching the window substrate taught by Kawakami combined with the teaching and disclosure in Hsu).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include: wherein etching a window substrate comprising patterned resin comprises a dry etch process, as taught by Kawakami, in order to obtain the benefit of manufacturing a window substrate with a groove formed therein.


Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Kawakami, in further view of Hsu, in further view of Schwartz, and in further view of Kawano et al. in US 2016/0355705 A1 (hereinafter Kawano).

Regarding claim 5, Huang as modified by Kawakami, Hsu, and Schwartz teaches:
The display apparatus of claim 1.  
	However, it is noted that Huang as modified by Kawakami, Hsu, and Schwartz, as particularly cited, does not teach:
wherein a width of each of the touch patterns and a distance between adjacent touch patterns of the touch patterns are greater than or equal to 5 µm and less than or equal to 100 µm.
	Kawano (FIG. 2) teaches:
wherein a width of each of touch patterns and a distance between adjacent touch patterns of the touch patterns are greater than or equal to 5 µm and less than or equal to 100 µm (e.g., touch pattern widths of 35 µm (Wa + Wb + Wa + Wb + Wa, where Wa = 5 µm and Wb = 10 µm) and adjacent touch pattern distances of 10 µm (Wb, where Wb = 10 µm); see annotated FIG. 2 below, Wa and Wb, [0118], [0120], and [0122]).

    PNG
    media_image1.png
    399
    406
    media_image1.png
    Greyscale

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display apparatus taught by Huang as modified by Kawakami, Hsu, and Schwartz, as particularly cited, to include: wherein a width of each of touch patterns and a distance between adjacent touch patterns of the touch patterns are greater than or equal to 5 µm and less than or equal to 100 µm, as taught by Kawano, in order to obtain the benefit of providing a “laminate for a touch panel satisfying a predetermined relationship between thermal stress and peeling strength” (Kawano: [0003]).

Regarding claim 15, Huang as modified by Kawakami, Hsu, and Schwartz teaches:
The display apparatus of claim 11.
However, it is noted that Huang as modified by Kawakami, Hsu, and Schwartz does not teach:
wherein: 
a width of each of the first electrodes and a distance between adjacent first electrodes among the first electrodes are greater than or equal to 5 µm and less than or equal to 100 µm; and 
a width of each of the second electrodes and a distance between adjacent second electrodes among the second electrodes are greater than or equal to 5 µm and less than or equal to 100 µm.  
	Kawano (FIG. 2) teaches:
wherein:
a width of each of electrodes and a distance between adjacent electrodes among the electrodes are greater than or equal to 5 µm and less than or equal to 100 µm (e.g., a width Wa of each of electrodes 14 and a distance Wb between adjacent electrodes 14 among the electrodes 14 are greater than or equal to 5 µm and less than or equal to 100 µm; FIG. 2, [0118], [0120], and [0122]).
	Thus, Huang as modified by Kawakami, Hsu, Schwartz, and Kawano teaches:
wherein: 
a width of each of the first electrodes and a distance between adjacent first electrodes among the first electrodes are greater than or equal to 5 µm and less than or equal to 100 µm (first electrodes taught by Huang combined with the width and distance taught by Kawano); and 
a width of each of the second electrodes and a distance between adjacent second electrodes among the second electrodes are greater than or equal to 5 µm and less than or equal to 100 µm (second electrodes taught by Huang combined with the width and distance taught by Kawano ).  
Huang as modified by Kawakami, Hsu, and Schwartz to include: a width of each of electrodes and a distance between adjacent electrodes among the electrodes are greater than or equal to 5 µm and less than or equal to 100 µm, as taught by Kawano, in order to obtain the benefit of providing a “laminate for a touch panel satisfying a predetermined relationship between thermal stress and peeling strength” (Kawano: [0003]).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Kawakami, in further view of Hsu, in further view of Schwartz, and in further view of Wang et al. in US 2015/0060252 A1 (hereinafter Wang).

Regarding claim 6, Huang as modified by Kawakami, Hsu, and Schwartz teaches:
The display apparatus of claim 1.  
	However, it is noted that Huang as modified by Kawakami does not teach:
wherein:
the second surface of the window substrate comprises convex portions protruded in an island shape, the convex portions being arranged in a matrix formation;
the second groove is defined between the convex portions.
	Hsu (FIG. 3) teaches:
wherein:
second surface of a window substrate comprises convex portions protruded in an island shape (a second surface 21 of a window substrate 20 comprises convex portions protruded in an island shape; see FIG. 3 and [0031]), the convex portions being arranged in a matrix formation (the convex portions being arranged in a row x column matrix formation; see FIG. 3); and
a second groove is defined between the convex portions (a second groove 23 is defined between the convex portions; FIG. 3, 23 and [0031]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display apparatus taught by Huang as modified by Kawakami to include: a second surface of a window substrate comprises convex portions protruded in an island shape, the convex portions being arranged in a matrix formation; and a second groove is defined between the convex portions, as taught by Hsu, in order to obtain the benefit of “provid[ing] a sensing circuit structure and its manufacturing method, which reduces the visibility of the metal conductor layers in the sensing circuit structure, preventing the human eye from distinguishing the sensing circuit from the outer appearance of the sensing circuit structure.”  (Hsu: [0007]).
	However, it is noted that Huang as modified by Kawakami, Hsu, and Schwartz, as particularly cited, does not teach:
in the plan view, the convex portions respectively overlap the pixels.
	Wang (FIG. 13) teaches:
in a plan view, convex portions respectively overlap pixels (in a plan view, convex portions of layer 3 respectively over lap pixels including sub-pixel units 62 – i.e., pixels including, e.g., sub-pixels units 62 in different rows; FIG. 11, 4 and 41, FIG. 13, 3, 4, and 62, [0077] and [0081]).
Huang as modified by Kawakami, Hsu, and Schwartz, as particularly cited, to include: in a plan view, convex portions respectively overlap pixels, as taught by Wang, in order to provide image display.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Kawakami, in further view of Hsu, in further view of Schwartz, and in further view of Lee et al. in US 2018/0113548 A1 (hereinafter Lee).

Regarding claim 7, Huang as modified by Kawakami, Hsu, and Schwartz teaches:
The display apparatus of claim 1.  
However, it is noted that Huang as modified by Kawakami does not teach:
wherein: 
a sum of a height of the first touch lines and a height of the second touch lines is smaller than a depth of the second groove.
Hsu (FIGs. 3 and 6) teaches:
	wherein:
a height of touch lines is smaller than a depth of a second groove (a height H of  touch lines 40 is smaller than a depth of a second groove 23; FIG. 3, 23, FIG. 6, H and 40, [0019], [0031], and [0036]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display apparatus taught by Huang as modified by Kawakami to a height of a touch line is smaller than a depth of a second groove, as taught by Hsu, in order to obtain the benefit of reducing visibility of touch patterns (Hsu: see [0028]).
However, it is noted that Huang as modified by Kawakami and Hsu does not teach:
the touch patterns comprise: 
first touch lines; and 
second touch lines insulated from the first touch lines, the second touch lines crossing the first touch lines; and 
a sum of a height of the first touch lines and a height of the second touch lines is smaller than a depth of the second groove.
	Schwartz (FIGs. 6A-7) teaches:
touch electrodes (touch electrodes of fingerprint sensor array 605b; FIG. 6A and [0053], see also FIGs. 6B and 7) comprise: 
first touch lines (first column touch lines of fingerprint sensor array 605b; FIG. 6A and [0053], see also FIGs. 6B and 7); and 
second touch lines (second row touch lines of fingerprint sensor array 605b; FIG. 6A and [0053], see also FIGs. 6B and 7), the second touch lines crossing the first touch lines (the second row touch lines of fingerprint sensor array 605b crossing the first column touch lines of fingerprint sensor array 605b; FIG. 6A, see also FIGs. 6 and 7).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display apparatus taught by Huang as modified by Kawakami and Hsu to include: the features taught by Schwartz, in order to obtain the benefit of providing fingerprint sensing.  (Schwartz: see [0002]).
Huang as modified by Kawakami, Hsu, and Schwartz, as particularly cited, does not explicitly teach:
		second touch lines insulated from the first touch lines.
	Lee (FIGs. 3 and 4) teaches:
second touch lines insulated from first touch lines (second touch lines FTX1-FTXn insulated from first touch lines FRX1-FRXn; see FIG. 4, [0043], [0046], and [0062]).
	Thus, Huang as modified by Kawakami, Hsu, Schwartz, and Lee teaches:
a sum of a height of the first touch lines and a height of the second touch lines is smaller than a depth of the second groove (a height of touch lines and depth of a second groove taught by Hsu combined with the first and second touch lines taught by Schwartz and as taught by Lee).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include: the features taught by Lee, in order to obtain the benefit of “enabling accurate fingerprint sensing.” (Lee: [0046]).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Kawakami, in further view of Hsu, in further view of Schwartz, and in further view of Park et al. in US 2014/0333855 a1 (hereinafter Park).

Regarding claim 13, Huang as modified by Kawakami, Hsu, and Schwartz teaches:
The display apparatus of claim 11.
	However, it is noted that Huang as modified by Kawakami, Hsu, and Schwartz does not teach:
wherein a height of the first electrodes is substantially equivalent to a depth of the second groove.
	Park (FIG. 3) teaches:
wherein a height of first electrodes is substantially equivalent to a depth of a second groove (wherein a height of first electrodes 21 is substantially equivalent to a depth of a second groove defined by the first electrodes 21; see FIG. 3 and [0065]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display apparatus taught by Huang as modified by Kawakami, Hsu, and Schwartz to include: wherein a height of first electrodes is substantially equivalent to a depth of a second groove, as taught by Park, in order to obtain the benefit of providing structure support to touch electrodes.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        5/25/21B